As filed with the Securities and Exchange Commission on September 13, 2013 Commission File Nos.333-118131 811-09933 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 18 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 48 [X] JACKSON NATIONAL SEPARATE ACCOUNT IV (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Assistant Vice President, Legal Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on September 16, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Variable Life Insurance contracts EXPLANATORY NOTE:This Amendment to the Registration Statement on Form N-6 (the "Registration Statement") is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectuses.Part C is also amended as reflected therein.Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. Supplement Dated September 16, 2013 To The Prospectuses Dated April 29, 2013 For PERSPECTIVE INVESTOR VUL®; ULTIMATE INVESTOR® VUL; and JACKSON ADVISOR® VUL Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT IV This supplement updates the above-referenced prospectuses.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of a prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. CHANGES TO THE INVESTMENT DIVISIONS Under the section titled “THE SEPARATE ACCOUNT” for the JNL/Franklin Templeton International Small Cap Growth Fund, Templeton Investment Counsel, LLC is added as a sub-adviser and the investment objective of the Fund is revised as follows: JNL/Franklin Templeton International Small Cap Growth Fund Jackson National Asset Management, LLC (and Franklin Templeton Institutional, LLC and Templeton Investment Counsel, LLC) Seeks long-term capital appreciation by investing, under normal market conditions, at least 80% of its assets in a diversified portfolio of marketable equity and equity-related securities of smaller international companies, including those of emerging or developing markets.The equity securities in which the Fund primarily invests are common stock. The Fund invests predominately in securities listed or traded on recognized international markets in developed countries included in MSCI EAFE Small Cap Index and All Country World exUS Small Cap Index. Supplement Dated September 16, 2013 To The Prospectuses Dated April 29, 2013 For PERSPECTIVE INVESTOR VUL®; ULTIMATE INVESTOR® VUL; and JACKSON ADVISOR® VUL Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT IV This supplement updates the above-referenced prospectuses.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of a prospectus, please contact us at our Jackson® Service Center, P.O. Box 30502, Lansing, Michigan, 48909-8002; 1-800-644-4565; www.jackson.com. The purpose of this supplement is to make changes, effective September 16, 2013, to your prospectus regarding the Investment Divisions available under your Policy.The specific revisions to the prospectus to reflect these changes are described in detail below.The revisions below describe the changes that are being made to the existing prospectus disclosure and the location in the prospectus where the disclosure can be found. CHANGES TO THE INVESTMENT DIVISIONS A. SUB-ADVISER CHANGES ► Invesco Advisers, Inc. is replacing Lazard Asset Management LLC as the sub-adviser for the JNL/Lazard Mid Cap Equity Fund. In connection with the change of sub-adviser, the name of the JNL/Lazard Mid Cap Equity Fund is changed to the JNL/Invesco Mid Cap Value Fund. All references in the prospectus to the prior name of the Fund are revised accordingly. ► BlackRock Investment Management, LLC is replacing UBS Global Asset Management (Americas) Inc. as the sub-adviser for the JNL/UBS Large Cap Select Growth Fund. In connection with the change of sub-adviser, the name of the JNL/UBS Large Cap Select Growth Fund is changed to the JNL/BlackRock Large Cap Select Growth Fund. All references in the prospectus to the prior name of the Fund are revised accordingly. ► Under the section titled “CHARGES ASSESSED AGAINST THE UNDERLYING MUTUAL FUNDS”, the fee table titled “Individual Underlying Mutual Fund Company Annual Expenses” is revised by deleting the information for the JNL/Lazard Mid Cap Equity andJNL/UBS Large Cap Select Growth Funds and replacing it with the following: Individual Underlying Mutual Fund Company Annual Expenses (as a percentage of average net assets) Fund Name Management Distribution and/or Service (12b-1) Fees Acquired Fund Fees and Expenses Other Expenses1 Total Annual Fund Operating Expenses JNL/Invesco Mid Cap Value 0.71% 0.20% 0.01% 0.10% 1.02% JNL/BlackRock Large Cap Select Growth 0.67% 0.20% 0.01% 0.10% 0.98% 1 “Other Expenses” include an Administration Fee of 0.10% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. ► Under the section titled “THE SEPARATE ACCOUNT”, the information for the JNL/Lazard Mid Cap Equity Fund and the JNL/UBS Large Cap Select Growth Fund is revised as follows: JNL/Invesco Mid Cap Value Fund (formerly, JNL/Lazard Mid Cap Equity Fund) Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks total return through growth of capital by investing at least 80% of its assets in a non-diversified portfolio of equity securities of U.S. companies with market capitalizations generally in the range of $2 billion to $10 billion or in the range of companies represented in the Russell Mid Cap Index and that the sub-adviser believes are undervalued. JNL/BlackRock Large Cap Select Growth Fund (formerly, JNL/UBS Large Cap Select Growth Fund) Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of U.S. large capitalization companies.The Fund defines large capitalization companies as those with a market capitalization of at least $2.5 billion at the time of investment. In addition, up to 20% of the Fund’s net assets may be invested in foreign equity securities.Investments in equity securities include common stock and preferred stock, as well as American Depository Receipts. B. FUND MERGERS ► The following paragraph is inserted under the section titled “THE SEPARATE ACCOUNT”: The followingfour Previously Offered Funds are merging into the corresponding Currently Offered Funds, effective September 16, 2013: Previously Offered Funds Currently Offered Funds JNL/M&G Global Leaders Fund JNL/Franklin Templeton Global Growth Fund JNL/Mellon Capital DowSM Dividend Fund JNL/S&P Dividend Income & Growth Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital VIP Fund JNL/Mellon Capital S&P 500 Index Fund ► All other references to the “Previously Offered Funds,” as identified in the table above, along with any corresponding Fund expense or investment objective information, are deleted from the following sections of the prospectus: · The fee table titled “Individual Underlying Mutual Fund Company Annual Expenses” under the section titled “CHARGES ASSESSED AGAINST THE UNDERLYING MUTUAL FUNDS”; and · The brief statements of investment objectives under the section titled “THE SEPARATE ACCOUNT”. PART C OTHER INFORMATION Item 26. Exhibits (a) Resolution of Board of Directors of Jackson National Life Insurance Company authorizing the establishment of Jackson National Life Separate Account IV, incorporated herein by reference to the Registrant’s Registration Statement on Form S-6 (File Nos. 333-36506 and 811-09933) as filed on May 8, 2000. (b) Not applicable. (c) General Distributor Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, Inc., incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on September 2, 2003. Form of Selling Agreement, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 as filed on November 25, 2003 (File Nos. 333-108433 and 811-09933). General Distributor Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, Inc., incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Amended and Restated General Distributor Agreement dated October 25, 2005, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 20 filed on December 19, 2005 (File Nos. 333-70472 and 811-08664). Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 12, filed on April 29, 2011 (File Nos. 333-118131 and 811-09933). Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC (V2565 01/12), incorporated herein by reference to Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC (V2565 08/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (file Nos. 333-183048 and 811-08664). (d) Form of Flexible Premium Variable Life Insurance Policy, incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Form of Terminal Illness Benefit Rider, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 as filed on November 25, 2003 (File Nos. 333-108433 and 811-09933). Form of Guaranteed Death Benefit Rider, incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Form of Waiver of Monthly Deductions Rider, incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Form of Waiver of Specified Premium Rider, incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Form of Child Insurance Rider, incorporated herein by reference to the Registrant’s Registration Statement as filed on September 2, 2003 (File Nos. 333-108433 and 811-09933). Form of Other Insured Term Insurance Rider, incorporated herein by reference to the Registrant’s Registration Statement as filed on August 11, 2004 (File Nos. 333-118131 and 811-09933). Form of Overloan Protection Benefit Rider, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 10 filed on January 18, 2008 (File Nos. 333-108433 and 811-09933). Form of Other Insured Term Insurance Rider, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). Form of Renewable Term Insurance to Age 95 Rider, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). Form of Flexible Premium Variable Life Insurance Policy, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). (e) Life Application, incorporated herein by reference to the Registrant’s Registration Statement as filed on September 2, 2003 (File Nos. 333-108433 and 811-09933). Flexible Premium Variable Life Insurance Premium Allocation/Benefit Selection, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 as filed on December 23, 2004 (File Nos. 333-118131 and 811-09933). Flexible Premium Variable Life Insurance Premium Allocation/Benefit Selection, incorporated herein by reference to the Registrant’s Post- Effective Amendment No. 6 as filed on March 26, 2008 (File Nos. 333-118131 and 811-09933). Specimen Application, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). Flexible Premium Variable Life Insurance Premium Allocation/Benefit Selection, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). Variable Universal Life Insurance Benefit Selection/Premium Allocation, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 12, filed on April 29, 2011 (File Nos. 333-118131 and 811-09933). Variable Universal Life Insurance Benefit Selection/Premium Allocation (V3077 08/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 13, filed on August 26, 2011 (File Nos. 333-118131 and 811-09933). Variable Universal Life Insurance Benefit Selection/Premium Allocation (V3077 12/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 14, filed on November 29, 2011 (File Nos. 333-118131 and 811-09933). Variable Universal Life Insurance Benefit Selection/Premium Allocation (V3077 04/12), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 15, filed on April 26, 2012 (File Nos. 333-118131 and 811-09933). (f) Articles of Incorporation of Jackson National Life Insurance Company, incorporated herein by reference to the Registration Statement on Form N-4 (File Nos. 333-70697 and 811-09119) as filed on January 15, 1999. Bylaws of Jackson National Life Insurance Company, incorporated herein by reference to Registration Statement on Form N-4 (File Nos. 333-70697 and 811-09119) as filed on January 15, 1999. Amended By-laws of Jackson National Life Insurance Company, incorporated herein by reference to Registrant’s Registration Statement, filed on December 31, 2012 (File Nos. 333-185768 and 811-04405). (g) Reinsurance Agreement between Jackson National Life Insurance Company and Munich American Reassurance Company, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3 as filed on December 22, 2006 (File Nos. 333-118131 and 811-09933). Reinsurance Agreement between Jackson National Life Insurance Company and Generali USA Life Reassurance Company, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3 as filed on December 22, 2006 (File Nos. 333-118131 and 811-09933). Amendment No. 3 to Reinsurance Agreement No. I59599US-04(0782701) effective March 8, 2004 between JACKSON NATIONAL LIFE INSURANCE COMPANY of Lansing, Michigan ("the Company") and SWISS RE LIFE & HEALTH AMERICA INC. of Hartford, Connecticut ("the Reinsurer"), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-118131 and 811-09933). Addendum 2 to Automatic and Facultative YRT Reinsurance Agreement between Jackson National Life Insurance Company and RGA Reinsurance Company effective July 30, 2007 #10917, Effective October 6, 2008, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 9 filed on September 24, 2009 (File Nos. 333-118131 and 811-09933). (h) Not applicable. (i) Amended and Restated Administrative Services Agreement between Jackson National Asset Management, LLC and Jackson National Life Insurance Company, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). (j) Not applicable. (k) Legal Opinion and Consent of Counsel, attached hereto. (l) Actuarial Opinion, incorporated herein by reference to the Registrant’s Pre- Effective Amendment No. 1 as filed on December 23, 2004 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to the Registrant’s Post- Effective Amendment No. 6 as filed on March 26, 2008 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 9 filed on September 24, 2009 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 10 filed on April 30, 2010 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 12, filed on April 29, 2011 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 15, filed on April 25, 2012 (File Nos. 333-118131 and 811-09933). Actuarial Opinion, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 17, filed on April 25, 2013 (File Nos. 333-118131 and 811-09933) (m) Sample Calculations, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 as filed on December 23, 2004 (File Nos. 333-118131 and 811-09933). Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 4 as filed on April 27, 2007 (File Nos. 333-118131 and 811-09933). Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 6 as filed on March 26, 2008 (File Nos. 333-118131 and 811-09933). Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 7 filed on October 6, 2008 (File Nos. 333-1118131 and 811-09933). Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 12, filed on April 29, 2011 (File Nos. 333-118131 and 811-09933). Sample Calculations, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 17, filed on April 25, 2013 (File Nos. 333-118131 and 811-09933) (n) Consent of Independent Registered Public Accounting Firm, attached hereto. (o) Not applicable. (p) Not applicable. (q) Redeemability Exemption, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 as filed on November 25, 2003 (File Nos. 333-108433 and 811-09933). Redeemability Exemption, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 6 as filed on March 26, 2008 (File Nos. 333-118131 and 811-09933). Redeemability Exemption, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 10 as filed on April 30, 2010 (File Nos. 333-118131 and 811-09933). Redeemability Exemption, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 12, filed on April 29, 2011 (File Nos. 333-118131 and 811-09933). Item 27. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Richard D. Ash Senior Vice President, Chief Actuary & Appointed Actuary 1 Corporate Way Lansing, MI 48951 Steve P. Binioris Vice President 1 Corporate Way Lansing, MI 48951 Michele M. Binkley Vice President 1 Corporate Way Lansing, MI 48951 Dennis Blue Vice President 1 Corporate Way Lansing, MI 48951 Barrett Bonemer Vice President 1 Corporate Way Lansing, MI 48951 Jeff Borton Vice President 1 Corporate Way Lansing, MI 48951 David L. Bowers Vice President 300 Innovation Drive Franklin, TN 37067 John H. Brown Vice President 1 Corporate Way Lansing, MI 48951 James Carter Vice President 1 Corporate Way Lansing, MI 48951 David A. Collins Vice President 1 Corporate Way Lansing, MI 48951 Michael A. Costello Senior Vice President, Treasurer & Controller 1 Corporate Way Lansing, MI 48951 James B. Croom Vice President 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles F. Field, Jr. Vice President 300 Innovation Drive Franklin, TN 37067 Dana R. Malesky Flegler Vice President 1 Corporate Way Lansing, MI 48951 James D. Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia A. Goatley Vice President, Chief Compliance Officer & Assistant Secretary 1 Corporate Way Lansing, MI 48951 Matthew Phillip Gonring Vice President 300 Innovation Drive Franklin, TN 37067 John A. Gorgenson, Jr. Vice President 1 Corporate Way Lansing, MI 48951 Robert W. Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Hanson Vice President 1 Corporate Way Lansing, MI 48951 Robert L. Hill Vice President 1 Corporate Way Lansing, MI 48951 H. Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Thomas P. Hyatte Senior Vice President, Chief Risk Officer & Director 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Executive Vice President 7601 Technology Way Denver, CO 80237 Scott Klus Vice President 1 Corporate Way Lansing, MI 48951 Leandra R. Knes Director 225 W. Wacker Drive Suite 1200 Chicago, IL 60606 Lynn W. Lopes Vice President 1 Corporate Way Lansing, MI 48951 Machelle A. McAdory Senior Vice President 1 Corporate Way Lansing, MI 48951 Diahn McHenry Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Meyer Senior Vice President, 1 Corporate Way General Counsel & Secretary Lansing, MI 48951 Dean M. Miller Vice President 1 Corporate Way Lansing, MI 48951 Karen M. Minor Vice President 1 Corporate Way Lansing, MI 48951 Keith R. Moore Senior Vice President 1 Corporate Way Lansing, MI 48951 Jacky Morin Vice President 1 Corporate Way Lansing, MI 48951 P. Chad Myers Executive Vice President, Chief Financial Officer & Director 1 Corporate Way Lansing, MI 48951 Russell E. Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Prieskorn Senior Vice President & Chief Administration Officer 1 Corporate Way Lansing, Michigan 48951 Dana S. Rapier Vice President 1 Corporate Way Lansing, MI 48951 William R. Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad S. Shami Vice President 1 Corporate Way Lansing, MI 48951 James R. Sopha Chief Operating Officer & Director 1 Corporate Way Lansing, MI 48951 Kenneth H. Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather R. Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia L. Wadsten Vice President 1 Corporate Way Lansing, MI 48951 Bonnie G. Wasgatt Vice President 300 Innovation Drive Franklin, TN 37067 Michael A. Wells President, Chief Executive Officer & Chairman 300 Innovation Drive Franklin, TN 37067 Item 28. Persons Controlled by or Under Common Control with the Depositor or Registrant. The Registrant is a separate account of Jackson National Life Insurance Company (“Depositor”), a stock life insurance company organized under the laws of the state of Michigan.The Depositor is a wholly owned subsidiary of Brooke Life Insurance Company and is ultimately a wholly owned subsidiary of Prudential plc (London, England), a publicly traded life insurance company in the United Kingdom. The following organizational chart for Prudential plc indicates those persons who are controlled by or under common control with the Depositor. No person is controlled by the Registrant. The organizational chart for Prudential plc is incorporated herein by reference to Exhibit 26 of Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). Item 29. Indemnification Provision is made in the Company's Amended By-Laws for indemnification by the Company of any person who was or is a party or is threatened to be made a party to a civil, criminal, administrative or investigative action by reason of the fact that such person is or was a director, officer or employee of the Company, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceedings, to the extent and under the circumstances permitted by the General Corporation Law of the State of Michigan. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account IV.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account - I, the Jackson National Separate Account III, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, the JNLNY Separate Account IV, the Jackson Sage Variable Annuity Account A, the Jackson Sage Variable Life Account A, the Jackson SWL Variable Annuity Fund I, the Jackson VFL Variable Life Separate Account, the Jackson VFL Variable Annuity Separate Account, the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust, and Curian Variable Series Trust. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager & Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Maura Collins Executive Vice President, Chief Financial Officer & FinOP 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 Jim Livingston Executive Vice President, Operations 7601 Technology Way Denver, CO80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Vice President 7601 Technology Way Denver, CO80237 Jeremy D. Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Kristan L. Richardson Assistant Secretary 1 Corporate Way Lansing, MI 48951 Scott Romine Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Ryan Strauser Vice President 7601 Technology Way Denver, VO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President & Controller 7601 Technology Way Denver, CO 80237 Katie Turner Vice President 7601 Technology Way Denver, CO80237 Brad Whiting Vice President 7601 Technology Way Denver, CO 80237 Daniel Wright Senior Vice President & Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 31. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 32. Management Services Not Applicable. Item. 33. Fee Representation Jackson National Life Insurance Company represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all of the requirements for effectiveness of this post-effective amendment to the registration statement under rule 485(b) under the Securities Act and has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Lansing, and State of Michigan, on the 13th day of September, 2013. Jackson National Separate Account IV (Registrant) Jackson National Life Insurance Company By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company (Depositor) By: /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act, this post-effective amendment to the registration statement has been signed below by the following persons in the capacities and on the dates indicated. * September 13, 2013 Michael A. Wells, President, Chief Executive Officer, Director and Chairman * September 13, 2013 James R. Sopha, Chief Operating Officer and Director * September 13, 2013 P. Chad Myers, Executive Vice President, Chief Financial Officer and Director * September 13, 2013 Michael A. Costello, Senior Vice President, Treasurer and Controller * September 13, 2013 Leandra R. Knes, Director * September 13, 2013 Thomas P. Hyatte, Senior Vice President, Chief Risk Officer and Director * By: /s/ Thomas J. Meyer Thomas J. Meyer, as Attorney-in-Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, 333-176619, 333-178774, 333-183048, 333-183049, and 333-183050), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 8th day of April, 2013. /s/MICHAEL A. WELLS /s/P. CHAD MYERS Michael A. Wells, President, Chief Executive Officer, Chairman and Director P. Chad Myers, Executive Vice President, Chief Financial Officer and Director /s/JAMES R. SOPHA /s/MICHAEL A. COSTELLO James R. Sopha, Chief Operating Officer Michael A. Costello, Senior Vice President, and Director Controller and Treasurer /s/CLIFFORD J. JACK /s/LEANDRA R. KNES Clifford J. Jack, Executive Vice President and Director Leandra R. Knes, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, 333-176619, 333-178774, 333-183048, 333-183049, and 333-183050), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 19th day of July, 2013. /s/THOMAS P. HYATTE Thomas P. Hyatte, Senior Vice President, Chief Risk Officer and Director EXHIBIT LIST Exhibit No.Description k. Opinion and Consent of Counsel. n. Consent of Independent Registered Public Accounting Firm.
